Exhibit 10.1

EXECUTION VERSION

EMERALD HOLDING, INC.

31910 DEL OBISPO STREET, SUITE 200

SAN JUAN CAPISTRANO, CA 92675

June 29, 2020

To the Undersigned:

Reference is made to the Investment Agreement, dated June 10, 2020 (the
“Investment Agreement”), by and among Emerald Holding, Inc., a Delaware
corporation (the “Company”) and Onex Partners V LP, which assigned its rights
and obligations to OPV Gem Aggregator LP, a Delaware limited partnership, on
June 29, 2020 (such assignee, the “Onex Partners V Stockholder”). Capitalized
terms used herein but not previously defined herein shall have the meanings
ascribed to them in Section 4 below.

The undersigned (the “Onex Partners III Stockholders”, and together with Onex
Partners III LP, the “Stockholders”) hold shares of Common Stock and, pursuant
to the Investment Agreement, the Onex Partners V Stockholder has subscribed for,
and has committed to purchase, shares of Preferred Stock. In connection
therewith, and in consideration of the Company’s willingness to issue the shares
of Preferred Stock to the Onex Partners V Stockholder, the Stockholders and the
Company desire to enter into this letter agreement (this “Agreement”) to set
forth certain terms and conditions related to the ownership of the shares of
Common Stock and Preferred Stock, as applicable.

1. Standstill. From the date hereof until the date on which (x) the members of
the Stockholder Group Beneficially Own, in the aggregate, less than twenty
percent (20%) of the total issued and outstanding shares of Common Stock (on an
as-converted basis assuming the conversion of all of their shares of Preferred
Stock into shares of Common Stock) and (y) no Director is a representative of
any member of the Stockholder Group, each of the Stockholders shall not, and
shall cause the other members of the Stockholder Group not to, without
Unaffiliated Director Consent:

a. acquire, offer to acquire or agree to acquire, by purchase or otherwise,
Beneficial Ownership of any shares of Common Stock or other Equity Securities of
the Company (provided that the foregoing shall not restrict (i) any acquisition
of shares of Common Stock or other Equity Securities of the Company resulting
from a conversion by a member of the Stockholder Group of shares of Preferred
Stock (that were acquired by such member either pursuant to the Investment
Agreement or without violating this undertaking), (ii) following an issuance of
shares of Common Stock or other Equity Securities of the Company, any
acquisition of shares of Common Stock or other Equity Securities of the Company
in an amount no greater than that which would allow the members of the
Stockholder Group to Beneficially Own, in the aggregate, the same proportion of
the total issued and outstanding shares of Common Stock (on an as-converted
basis assuming the conversion of all of their shares of Preferred Stock into
shares of Common Stock) as were Beneficially Owned, in the aggregate, by the
members of the Stockholder Group immediately prior to such issuance by the
Company, (iii) any acquisition of shares of Common Stock or other Equity
Securities of the Company, on a pro rata basis, resulting from any stock split,
stock dividend or distribution, subdivision, reorganization, reclassification or
similar pro rata capital transaction involving Equity Securities of the Company,
or (iv) any acquisition of shares of Common Stock or other Equity Securities of
the Company by one member of the Stockholder Group from another member of the
Stockholder Group);

b. propose, commence or participate in any merger, acquisition, tender offer,
exchange offer, asset sale transaction or other business combination (including,
for the avoidance of doubt, any “short-form” merger pursuant to Section 253(a)
of the Delaware General Corporation Law, as amended), in each case, involving
the Company; or



--------------------------------------------------------------------------------

c. propose or commence a transaction that contemplates, or take actions to
cause, either a (i) deregistration under the Securities Act of the Common Stock
or (ii) delisting of the Common Stock from the New York Stock Exchange.

Notwithstanding the foregoing, nothing in this Section 1 shall limit any member
of the Stockholder Group from (1) receiving in-kind dividends or distributions,
(2) voting (including by written consent) any shares of Common Stock or shares
of Preferred Stock in such member’s discretion or engaging in public or private
solicitations of other Persons in connection therewith or (3) making any
proposal to the Board (either publicly or privately) that is expressly
conditioned on Unaffiliated Director Consent.

2. Securities Trading Policy. From the date hereof until the date on which no
Director is a representative of any member of the Stockholder Group, each of the
Stockholders shall, and shall cause the other members of the Stockholder Group
to, comply with the Company’s Securities Trading Policy attached hereto as
Exhibit A, as the same may be amended or modified from time to time after the
date hereof with the approval of the Board and Unaffiliated Director Consent.

3. Transfer to, or Creating, a 20% Holder. Each of the Stockholders shall not,
and shall cause the other members of the Stockholder Group not to, Transfer
(other than in (a) underwritten offerings or underwritten block trades in which
such member instructs the managing underwriter(s) not to transfer any shares to
any transferee that would be known to violate this Section 3 and (b) ordinary
brokerage transactions on the open market where the identity of the transferee
is not prearranged) any of its shares of Common Stock or Preferred Stock or
other Equity Securities of the Company to any Person if, upon the consummation
of such Transfer, such Person, together with its known Affiliates, would
Beneficially Own, in the aggregate, twenty percent (20%) or more of the total
issued and outstanding shares of Common Stock (on an as-converted basis assuming
the conversion of all of their shares of Preferred Stock into shares of Common
Stock), unless such transferee agrees in writing for the benefit of the Company
(in form and substance reasonably satisfactory to the Company and with a copy
thereof to be furnished to the Company) to be bound by Section 1 of this
Agreement as if such transferee were a member of the Stockholder Group with
respect to the shares of Common Stock or Preferred Stock and other Equity
Securities of the Company Beneficially Owned by it and its Affiliates.

4. Definitions.

a. “Affiliates” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such other
Person; provided, however, that (i) with respect to the Stockholder Group,
portfolio companies in which any Person or any of its Affiliates has an
investment shall not be deemed an Affiliate of such Person, and (ii) the
Company, any of its Subsidiaries, or any of the Company’s other controlled
Affiliates, in each case, will not be deemed to be Affiliates of the
Stockholders for purposes of this Agreement.

b. “Beneficially Own” shall mean, with respect to any securities, (i) having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act (or any successor statute or regulation) or (ii) having
the right to become the beneficial owner of such securities (whether such right
is exercisable immediately or only after the passage of time or the occurrence
of conditions) pursuant to any agreement, arrangement or understanding, or upon
the exercise of conversion rights, exchange rights, rights, warrants or options,
or otherwise.

c. “Board” shall mean the Board of Directors of the Company.

 

2



--------------------------------------------------------------------------------

d. “Common Stock” shall mean (i) the Company’s common stock, par value $0.01 per
share, and (ii) any securities issued or issuable with respect to the capital
stock referred to in clause (i) above by way of stock dividends or stock splits
or in connection with a combination of shares, recapitalization, merger,
consolidation, or other reorganization.

e. “Director” shall mean a member of the Board.

f. “Equity Securities” shall mean any (i) capital stock of any class or series,
(ii) options, warrants or other securities convertible into or exercisable or
exchangeable for any such capital stock, (iii) options, warrants or other
securities convertible into or exercisable or exchangeable for any such
securities described in clause (ii), or (iv) any other rights to acquire,
directly or indirectly, such capital stock.

g. “Preferred Stock” shall mean (i) the Company’s Series A Convertible
Participating Preferred Stock, par value $0.01 per share, and (ii) any
securities issued or issuable with respect to the capital stock referred to in
clause (i) above by way of stock dividends or stock splits or in connection with
a combination of shares, recapitalization, merger, consolidation, or other
reorganization.

h. “Securities Act” shall mean the Securities Act of 1933, as amended from time
to time, and the rules and regulations promulgated thereunder.

i. “Stockholder Group” shall mean the Stockholders together with (i) their
Affiliated buyout fund Onex Partners V LP and any successor buyout fund thereof
and (ii) Onex Corporation and its wholly owned Subsidiaries (but excluding, for
the avoidance of doubt, ONCAP and Onex Credit Partners funds).

j. “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, joint venture, limited liability company or other entity (i) of
which such Person or a Subsidiary of such Person is a general partner or (ii) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or Persons
performing similar functions with respect to such Person, is directly or
indirectly owned by such Person and/or one or more subsidiaries thereof

k. “Transfer” shall have the meaning ascribed to it in the Investment Agreement.

l. “Unaffiliated Director Consent” shall mean the consent or approval of a
majority of (i) the Directors who are not employees of the Company or any of its
Subsidiaries and who are unaffiliated with and otherwise independent of the
Stockholder Group or (ii) a committee of the Board comprised solely of such
Directors.

5. Miscellaneous.

a. Except as otherwise provided herein, no modification, amendment or waiver of
any provision of this Agreement shall be effective against the Company or the
Stockholders unless such modification, amendment or waiver is approved in
writing (i) by the Company (with Unaffiliated Director Consent) and (ii) the
Stockholders. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

b. This Agreement shall only terminate (without prejudice to any claims that may
arise before such termination) upon the earlier of:

 

3



--------------------------------------------------------------------------------

  i.

the mutual written agreement of the Company (with Unaffiliated Director Consent)
and the Stockholders; and

 

  ii.

the date on which (A) the members of the Stockholder Group Beneficially Own, in
the aggregate, less than twenty percent (20%) of the total issued and
outstanding shares of Common Stock (on an as-converted basis assuming the
conversion of all of their shares of Preferred Stock into shares of Common
Stock) and (B) no Director is a representative of any member of the Stockholder
Group.

c. Sections 5.3, 5.4, 5.5, 5.6, 5.7 (other than the proviso thereto), 5.8, 5.9,
5.10, 5.11 and 5.13 of the Investment Agreement shall apply to this Agreement,
mutatis mutandis.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

Very truly yours,

EMERALD HOLDING, INC.

By:

 

/s/ Mitchell Gendel

Name: Mitchell Gendel

Title:   General Counsel

[Signature Page to Stockholders Letter Agreement]



--------------------------------------------------------------------------------

Accepted and agreed:

 

ONEX PARTNERS III LP

By:

 

Onex Partners III GP LP,

 

its general partner

By:

 

Onex Partners Manager LP,

 

its Agent

By:

 

Onex Partners Manager GP ULC,

 

its general partner

By:

 

/s/ Matthew Ross

Name: Matthew Ross

Title:   Managing Director

By:

 

/s/ Joshua Hausman

Name: Joshua Hausman

Title:   Managing Director

ONEX PARTNERS III GP LP

By:

 

Onex Partners GP Inc.,

 

its general partner

By:

 

/s/ Matthew Ross

Name: Matthew Ross

Title:   Vice President

By:

 

/s/ Joshua Hausman

Name: Joshua Hausman

Title:   Vice President

ONEX US PRINCIPALS LP

By:

 

Onex American Holdings GP LLC,

 

its general partner

By:

 

/s/ Matthew Ross

Name: Matthew Ross

Title:   Director

[Signature Page to Stockholders Letter Agreement]



--------------------------------------------------------------------------------

ONEX PARTNERS III PV LP

By:

 

Onex Partners III GP LP,

 

its general partner

By:

 

Onex Partners Manager LP,

 

its Agent

By:

 

Onex Partners Manager GP ULC,

 

its general partner

By:

 

/s/ Matthew Ross

Name: Matthew Ross

Title:   Managing Director

By:

 

/s/ Joshua Hausman

Name: Joshua Hausman

Title:   Managing Director

ONEX EXPO SARL

By:

 

/s/ Joshua Hausman

Name: Joshua Hausman

Title:   Type A Manager

By:

 

/s/ Sascha Groll

Name: Sascha Groll

Title:   Type B Manager

ONEX PARTNERS III SELECT LP

By:

 

Onex Partners III GP LP,

 

its general partner

By:

 

Onex Partners Manager LP,

 

its Agent

By:

 

Onex Partners Manager GP ULC,

 

its general partner

By:

 

/s/ Matthew Ross

Name: Matthew Ross

Title:   Managing Director

By:

 

/s/ Joshua Hausman

Name: Joshua Hausman

Title:   Managing Director

ONEX ADVISOR SUBCO III LLC

By:

 

/s/ Joel Greenberg

Name: Joel Greenberg

Title:   Director

By:

 

/s/ Marci Settle

Name: Marci Settle

Title:   Director

[Signature Page to Stockholders Letter Agreement]



--------------------------------------------------------------------------------

Exhibit A

Securities Trading Policy

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]